Per Curiam.
[1.] The law organizing this Court, requires that the bill of exceptions shall “ specify the error, or errors, complained of in any decision or judgment,” and the Rule XXXIII. of this Court, adopted with a view to carry into effect this provision of the law, *228requires that the bill of exceptions should “ distinctly specify the points of error in the judgment of the Court below, upon which tho plaintiff in error expects to rely on the hearing.” We do not think this bill of exceptions complies with the law or tho rule. There is no decision excepted to or complained of in the body of the bill, and the concluding sentence, “ this bill of exceptions,” will apply as well to one decision as another. Justice to the Court below, and to ourselves, requires that the decision excepted to, and the errors complained of, should bo distinctly specified in the bill of exceptions, so that nothing should be loft to surmise or conjecture in this Court.
In Wolverton vs. Hart & Co. (7 Sergt. & Rawle, 277,) Justice Gibson, after some very pertinent remarks, says: “ For reasons like these, I regret a practice too frequent in the Common Pleas, of stating the exception generally, without specifying tho grounds on which it is urged. In such a caso, as we cannot judicially know tho precise point the Court was called on to decido, we are obliged to let in any objection that can be raised on the face of the record; and hence I have frequently been obliged to consent to reverse on points that I had every reason to believe were never made below. No Judge ought, in justice to his own reputation as a lawyer, or to the rights of suitors, to allow any bill of exceptions which does not contain the very point decided and nothing else.”
Let the writ be dismissed.